        Case 1:18-cv-10506-ADB Document 176-14 Filed 07/12/19 Page 1 of 3




   Exhibit 14:June 17, 2019 court order from the
   probate court in Barnstable county appointing
    Rhodes as the personal representative of her
        father’s estate (KATZ 379618-19)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
Case 1:18-cv-10506-ADB Document 176-14 Filed 07/12/19 Page 2 of 3




                                                        KATZ 379618
Case 1:18-cv-10506-ADB Document 176-14 Filed 07/12/19 Page 3 of 3




                                                        KATZ 379619
